Lxjdelino, C. J.
This is an appeal from an order of seizure and sale. It has been settled by repeated decisions that the only question-which can be examined on appeal, in such a case, is, whether or not the evidence before the judge would authorize the fiat.
In the case at bar the axithentic act of mortgage and the note, annexed to the petition, fully authorized the order of seizure and sale.
It is therefore ordered that the judgment be affirmed and that the appellants pay the costs of this appeal.